United States SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2013 Commission File Number 0-20791 AMARILLO BIOSCIENCES, INC. (Exact name of registrant as specified in its charter) TEXAS 75-1974352 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4134 Business Park Drive, Amarillo, Texas 79110 (Address of principal executive offices) (Zip Code) (806) 376-1741 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [√ ] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (do not check if smaller reporting company) Smaller reporting company [√] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)[ ] Yes[√] No As of November 13, 2013 there were 73,291,008 shares of the issuer's common stock and 3,262 shares of the issuer’s preferred stock outstanding. 1 AMARILLO BIOSCIENCES, INC. Debtor and Debtor in Possession INDEX PAGE NO. PART I: FINANCIAL INFORMATION ITEM 1. Financial Statements Balance Sheets– September 30, 2013 and December 31, 2012 (unaudited) 3 Statements of Operations – Three and Nine Months Ended September 30, 2013 and 2012 (unaudited) 4 Condensed Statements of Cash Flows – Nine Months Ended September 30, 2013 and 2012 (unaudited) 5 Notes to Financial Statements (unaudited) 6 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk. 14 ITEM 4. Controls and Procedures 18 PART II: OTHER INFORMATION ITEM 1. Legal Proceedings 19 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 ITEM 3. Defaults Upon Senior Securities 19 ITEM 4. Mine Safety Disclosures 19 ITEM 5. Other Information 19 ITEM 6. Exhibits…………… 19 Signatures 20 2 PART I - FINANCIAL INFORMATION ITEM 1. Financial Statements Amarillo Biosciences, Inc. Debtor and Debtor in Possession Balance Sheets (unaudited) September 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Prepaid expense and other current assets Total current assets Patents, net Total assets $ $ Liabilities and Stockholders' Deficit Current liabilities: Accounts payable and accrued expenses $ $ Accrued interest - related parties Accrued expenses – related party Derivative liabilities - Notes payable – related parties Total current liabilities Total liabilities Commitments and contingencies Stockholders' deficit Preferred stock, $0.01 par value: Authorized shares – 10,000,000 Issued and outstanding shares –3,262 at September 30, 2013 and December 31, 2012 33 33 Common stock, $0.01par value: Authorized shares - 100,000,000 Issued and outstanding shares – 73,291,008 at September 30, 2013 and 73,554,897 at December 31, 2012 Additional paid-in capital Accumulated deficit (37,348,770 ) ) Total stockholders' deficit (4,647,311 ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to financial statements. 3 Amarillo Biosciences, Inc. Debtor and Debtor in Possession Statements of Operations (Unaudited) Three months ended September 30, Nine months ended September 30, Revenues: Product sales $
